PER CURIAM.
Rejecting each of the defendant’s contentions on this appeal from an adverse judgment entered after a non-jury trial in a personal injury action, we hold that (a) the determination of liability is supported by the evidence, Majeske v. Palm Beach Ken*538nel Club, 117 So.2d 531 (Fla.2d DCA 1959), cert. denied, 122 So.2d 408 (Fla.1960); Millar v. Tropical Gables Corp., 99 So.2d 589 (Fla. 3d DCA 1958); 9 Fla.Jur.2d Carriers §§ 111, 126 (1979); (b) the damage award is not beyond the province of the trier of fact, Bould v. Touchette, 349 So.2d 1181 (Fla.1977); and (c) no harmful error has been demonstrated in the admission or striking of various items of evidence. Binger v. King Pest Control, 401 So.2d 1310 (Fla. 1981); Prince v. Aucilla Naval Stores Co., 103 Fla. 605, 137 So. 886 (1931); Landin v. Oerting, 61 Fla. 652, 55 So. 843 (1911); Leeb v. Read, 190 So.2d 830 (Fla. 3d DCA 1966); Sec. 59.041, Fla.Stat. (1981).
Affirmed.